Case 1:20-cv-00807-JKB Document 54-2 Filed 12/02/20 Page 1 of 12




                 EXHIBIT 2
                                                                       E-FILED; Baltimore County Circuit Court
        Case 1:20-cv-00807-JKB Document 54-2 Filed
                                         Docket:    12/02/20
                                                 2/10/2020      Page
                                                           4:22 PM;   2 of 12 2/10/2020 4:22 PM
                                                                    Submission:




AMBIMJB, LLC                                         *       IN THE

       Plaintiff                                     *       CIRCUIT COURT

       v.                                            *       FOR

STRATEGIC ARMORY CORPS, LLC                          *       BALTIMORE COUNTY,

       Defendant                                     *       MARYLAND

                                                     *

                                                     *       CASE NO.: C-03-CV-19-003075

****************************************************************************************************

 PLAINTIFF’S OBJECTIONS AND ANSWERS TO DEFENDANT’S FIRST SET OF
                        INTERROGATORIES

       Plaintiff AMBIMJB, LLC, (“Plaintiff”), pursuant to Maryland Rule 2-421, submits

the following Objections and Answers to Defendant Strategic Armory Corps, LLC,

(“Defendant”) First Set of Interrogatories.

                     Preliminary Statement and Reservation of Rights

       Plaintiff has not completed its investigation of this case, has not completed

discovery, and has not completed preparation for trial. As discovery proceeds,

responsive facts, information, evidence, documents, and things may be discovered that

are not set forth in Plaintiff’s objections and responses to Defendant’s First Set of

Interrogatories. The responses therefore are based on Plaintiff’s best information, known,

available, and located at this time. The responses are given without prejudice to the right

of Plaintiff to produce evidence of any subsequently discovered fact or facts that Plaintiff
        Case 1:20-cv-00807-JKB Document 54-2 Filed 12/02/20 Page 3 of 12



Patent in Defendant’s products. Additionally, the Agreement itself does not speak to

“the applicability or potential incorporation” of the ‘769 Patent in any of Defendant’s

products.


        6. Describe with specificity all facts and circumstances supporting your allegation
           in Paragraph 10 of the Complaint that SAC represented to you that it expected
           to make payment in full of the entire amount identified in the Patent Purchase
           Agreement by the end of the first quarter of 2019, including in your answer,
           the identity of SAC’s representative who allegedly made this representation,
           the date such representation was made, the identity of any individuals who
           witnessed or heard such representation being made, and the circumstances
           surrounding this representation.

              ANSWER: On or about August 25, 2018, after the Agreement was executed,

Jason Kalua stated to Michael J. Brown that although the Agreement provides for twenty-

five (25) monthly payments, Defendant would pay off this debt in the first quarter of

2019.

        7. Describe with specificity all facts and circumstances supporting your allegation
           in Paragraph 13 of the Complaint that SAC repeatedly requested that Plaintiff
           provide additional engineering and consulting services in connection with
           Defendant’s use and integration of the invention claimed in the ‘769 patent,
           including in your answer the identity of the representative making such
           requests, the date such requests were made, the identity of any witnesses to
           such requests, and the nature and circumstances underlying such requests.

              ANSWER:         On numerous occasions, Defendant’s representatives,

including Jose Augusto and Jason Kalua, asked Michael J. Brown to assist with

Defendant’s production relating to certain products. For example, by text message, Mr.

Kalua stated: “Your first payment was done today. All other payments are on the 15th
       Case 1:20-cv-00807-JKB Document 54-2 Filed 12/02/20 Page 4 of 12



of each month. Can you be out here next Monday?” When Mr. Brown asked Mr. Kalua

how long he wanted Mr. Brown to stay in Arizona to assist at Defendant’s facilities, Mr.

Kalua stated “[a]t least 2 weeks.”

              Mr. Brown also received a text message from Jack Oliver, stating that Mr.

Augusto “wants [Defendant] to ask if [Mr. Brown] would change the system to better fit

our needs.” In response, Mr. Brown said that he would consider Defendant’s request but

that “[c]hanging from the original design that was tested and proven was how we got to

this mess. If I change things, it has to be understood that it CANNOT in anyway effect

the Patent Purchase Agreement (Contract).       I’m willing to help make the project

successful.” In response, Mr. Oliver stated that Mr. Augusto “says the payments will

continue as agreed and only wants us to address what is needed to change in the design.”

              As an additional example, by e-mail dated June 5, 2019, Mr. Augusto e-

mailed Mr. Oliver and other of Defendant’s representatives and stated: “Jack, in

conversation with [Mr. Brown] last Monday, we did not understand the reason the piston

system was not yet in production. … I want this to be resolved as soon as possible. …

[Mr. Brown] made himself available to help us get the piston system in production as fast

as possible.” In response, Mr. Oliver stated: “I understand your frustration. Mike and I

are communicating daily and will have this project back on track very soon.”
       Case 1:20-cv-00807-JKB Document 54-2 Filed 12/02/20 Page 5 of 12



             As further evidenced in Plaintiff’s document production, there are

numerous instances where Defendant’s representatives request that Mr. Brown provide

Additional Services to assist Defendant in its production process.

      8. Identify each and every offer made by a third-party to acquire any rights in or
         to the ‘769 patent (whether by license, assignment, or otherwise) prior to
         entering into the Patent Purchase Agreement, including in your answer the
         identity of each third-party offering to acquire such rights, the terms under
         which such third-party offered to acquire such rights, any counter-demands
         made by you regarding the third-party’s acquisition of such rights, and all facts
         and circumstances related to why such licensing or assignment of rights in and
         to the ‘769 patent did not occur.


             ANSWER: None.

      9. Describe with specificity all use of the invention claimed in the ‘769 patent by
         you, including in your answer the identity of all products licensed, sold, or
         otherwise distributed by you incorporating the invention claimed in the ‘769
         patent, the dates such products were licensed, sold, or distributed, and the
         parties who purchased or licensed such products.

             ANSWER: Plaintiff only tested and displayed the product to Defendant.

      10. Identify all revenue generated by or on behalf of you resulting from the license,
          sale, or distribution of products incorporating or adopting the invention
          claimed in the ‘769 patent.

             ANSWER: None.

      11. Describe in detail all Additional Services you provided to SAC, including, but
          not limited to, the date that the Additional Services were requested and
          provided, the identity of the person making the request for Additional
          Services, the purpose of the Additional Services, a description of the Additional
          Services provided, and what you believe to be the monetary value of those
          Additional Services.
       Case 1:20-cv-00807-JKB Document 54-2 Filed 12/02/20 Page 6 of 12



             ANSWER:        Defendant requested numerous Additional Services from

Plaintiff, both relating to products derived from the ‘769 Patent as well as other products

produced by Defendant. These services included, but are not limited to, the following:

                 AR-15 Upper Receiver manufacturing process: Plaintiff engineered and

                 provided a detailed, step-by-step instruction on the manufacturing of

                 AR-15 upper receivers. Plaintiff formulated a cutting tool list, designed

                 tombstones, sub plates, fixtures and hardware for CNC Horizontal

                 milling machines. Plaintiff also engineered prints, tools, fixtures and all

                 hardware needed in furtherance of this effort.           These Additional

                 Services provided by Plaintiff required approximately eight (8) weeks

                 of Plaintiff’s time at a cost of $150 per hour for forty (40) hours per week,

                 for a total cost of $48,000.00.

                 AR-10 Upper Receiver manufacturing process: Plaintiff engineered and

                 provided a detailed, step-by-step instruction on the manufacturing of

                 AR-10 upper receivers. Plaintiff formulated a cutting tool list, designed

                 tombstones, sub plates, fixtures and hardware for CNC Horizontal

                 milling machines. Plaintiff also engineered prints, tools, fixtures and all

                 hardware needed in furtherance of this effort.           These Additional

                 Services provided by Plaintiff required approximately two (2) weeks of
Case 1:20-cv-00807-JKB Document 54-2 Filed 12/02/20 Page 7 of 12



        Plaintiff’s time at a cost of $150 per hour for forty (40) hours per week,

        for a total cost of $12,000.00.

        AR-15 Piston System manufacturing process: Plaintiff engineered and

        provided a detailed, step-by-step instruction on how to manufacture all

        AR-15 piston assembly components. Plaintiff formulated a cutting tool

        list, designed tombstones, sub plates, fixtures and hardware for CNC

        turning center. Plaintiff also engineered prints, tools, fixtures and all

        hardware needed in furtherance of this effort.         These Additional

        Services provided by Plaintiff required approximately twelve (12)

        weeks of Plaintiff’s time at a cost of $150 per hour for forty (40) hours

        per week, for a total cost of $72,000.00.

        AR-10 Piston System manufacturing process: Plaintiff engineered and

        provided a detailed, step-by-step instruction on how to manufacture all

        AR-10 piston assembly components. Plaintiff formulated a cutting tool

        list, designed tombstones, sub plates, fixtures and hardware for CNC

        Horizontal milling machines.       Plaintiff also designed fixtures and

        hardware for the CNC turning center. Plaintiff also engineered prints,

        tools, fixtures and all other hardware needed in furtherance of this

        effort.   These Additional Services provided by Plaintiff required
Case 1:20-cv-00807-JKB Document 54-2 Filed 12/02/20 Page 8 of 12



        approximately two (2) weeks of Plaintiff’s time at a cost of $150 per hour

        for forty (40) hours per week, for a total cost of $12,000.00.

        Cleaning Kits for AR-15 and AR-10 Piston Systems: Plaintiff designed a

        process for cleaning and maintaining the AR-15 and AR-10 piston

        systems. This included designing all of the cleaning components and

        engineering prints for the components.         These Additional Services

        provided by Plaintiff required approximately one (1) week of Plaintiff’s

        time at a cost of $150 per hour for forty (40) hours per week, for a total

        cost of $6,000.00.

        Created a User Manual for Plaintiff’s Gas Piston System:          Plaintiff

        created a user manual for Defendant relating to Plaintiff’s Gas Piston

        System.    These Additional Services provided by Plaintiff required

        approximately four (4) weeks of Plaintiff’s time at a cost of $150 per hour

        for forty (40) hours per week, for a total cost of $24,000.00.

        AR-15 Piston System Hand Guard: Plaintiff designed a process for

        cleaning and maintaining the AR-15 piston system hand guard. This

        included designing all of the cleaning components and engineering

        prints for the components. These Additional Services provided by

        Plaintiff required approximately two (2) weeks of Plaintiff’s time at a
       Case 1:20-cv-00807-JKB Document 54-2 Filed 12/02/20 Page 9 of 12



                 cost of $150 per hour for forty (40) hours per week, for a total cost of

                 $12,000.00.

                 AR-15 Scaled-down Piston System, including two-piece bolt carriers:

                 Plaintiff engineered prints, tools, fixtures and all hardware relating to

                 these Additional Services.        Plaintiff also manufactured 3 sample

                 prototypes for Defendant and tested the prototypes. These Additional

                 Services provided by Plaintiff required approximately six (6) weeks of

                 Plaintiff’s time at a cost of $150 per hour for forty (40) hours per week,

                 for a total cost of $36,000.00.

             In further support, Plaintiff states that on June 1, 2019, Mr. Brown received

an e-mail from Mr. Augusto stating that Defendant was still having issues with

production. On June 3, 2019, Mr. Brown had a Skype call with Mr. Augusto, Mr. Mello

and Mr. Ancona. During that call, Mr. Brown was asked to go to Defendant’s facilities

and assist with their production process. Subsequently, at Defendant’s request, Plaintiff

provided certain Additional Services, including: i) on June 4, 2019, Plaintiff delivered a

rail / hand guard and barrel nut package to help with Defendant’s production; and ii) on

June 5, 2019, Plaintiff delivered an AR-10 (.308) piston design and bolt carrier design

package.

      12. Describe in detail all analysis or investigation conducted by you and/or SAC
          relating to the incorporation of the invention claimed in the ‘769 patent into
          firearm products to be sold by SAC, including in your answer, the identity of
          the individuals conducting such analysis or investigation, the dates on which
      Case 1:20-cv-00807-JKB Document 54-2 Filed 12/02/20 Page 10 of 12



messages from Jason Kalua to Michael Jay Brown. In one message exchange, Mr. Kalua

communicated to Mr. Brown “if you take the 2.5 we will sign today,” to which Mr. Brown

replied “Yes! 2.5 is fine! I just want the guarantee and I’m good. 100k per month until

paid off. Let me know when it’s signed and complete so I can breathe. Thank you

Brother!” In response, Mr. Kalua stated: “Done. Absolutely! You will have the guarantee

today before we close. … Congratulations Brother.”         In further support, Plaintiff

references the communications between the parties produced in Plaintiff’s document

production.

      14. Describe with specificity all facts and circumstances supporting any contention
          you may have that the amounts invoiced for the Additional Services were fair
          and reasonable.

              ANSWER:      As noted in Plaintiff’s Answer to Interrogatory No. 7 and

Plaintiff’s document production, Defendant repeatedly requested that Mr. Brown

specifically provide Additional Services and assist Defendant with its production

process. Mr. Brown has intimate knowledge of matters relating to the ‘769 Patent and

extensive general knowledge in areas relating to Defendant’s production process, which

is the reason Defendant specifically sought Additional Services from Plaintiff.

      15. Identify each and every communication between you and Defendant which in
          anyway concerns the ‘769 patent, the Patent Purchase Agreement, the Patent
          Assignment, Additional Services, the current dispute between the Parties, or
          this litigation.
       Case 1:20-cv-00807-JKB Document 54-2 Filed 12/02/20 Page 11 of 12



       ANSWER: Plaintiff objects to Defendant’s Interrogatory No. 15 as it is vague and

overbroad both as to the lack of specificity with respect to requested communications and

lack of temporal scope or limit. It is impossible for Plaintiff to recall “each and every

communication” with Defendant. Without waiving said objection, Plaintiff refers

Defendant to Plaintiff’s responses to Defendant’s request for production of documents

from which Defendant can identify all such communications. Additionally, Plaintiff

recalls that Michael J. Brown had a telephone conference with Jose Augusto, wherein Mr.

Augusto admitted that Defendant’s failure to make payment due and owing to Plaintiff

under the Agreement was not the fault of Plaintiff.


       16. Identify each and every prior art reference of which you are aware regarding
           the ‘769 patent or the invention claimed therein, including in your answer the
           date on which you first became of each such prior art reference and the
           circumstances surrounding you becoming aware of each such prior art
           reference.

              ANSWER: Objection: Plaintiff engaged patent counsel to prosecute the

claimed invention and relies on contents of the prosecution file of record with the United

States Patent and Trademark office. Without waiving said objection, upon information

and belief, the prior art references include:

                     Patent No. 1,907,164 (patented May 2, 1933)

                     Patent No. 2,482,880 (patented September 27, 1949)

                     Patent No. 2,900,878 (patented August 25, 1959)

                     Patent No. 2,918,847 (patented December 29, 1959)
Case 1:20-cv-00807-JKB Document 54-2 Filed 12/02/20 Page 12 of 12
